Although the granting of a new trial is assigned as error, no argument is offered in support of that assignment. I deem it unnecessary to cite authority in support of the rule that errors assigned are waived if not argued.
The question whether the appellants were guilty of negligence and the question whether Celia Estill, who was within the boundaries of the pedestrian crosswalk at the time she was struck by appellants' automobile, was guilty of contributory negligence, were questions of fact. Under the evidence, we have no right to say *Page 21 
that Celia Estill did not act as an ordinarily prudent person would act under the circumstances and therefore she is guilty of contributory negligence as a matter of law.
To hold that, under the facts in the case at bar, the question of contributory negligence is not one of fact for the jury is, without mentioning same, an overruling of many of our prior opinions.
The order should be affirmed.